MEMORANDUM **
Alberto Luis Fuentes appeals from the district court’s judgment revoking supervised release.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Fuentes’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. Fuentes did not file a pro se supplemental brief and the Government did not file an answering brief.
A review of the record indicates that the appeal is moot because the custodial term has ended and appellant was not sentenced to a term of supervised release to follow his custodial sentence. See United States v. Palomba, 182 F.3d 1121, 1123 (9th Cir. 1999).
Counsel’s motion to withdraw is granted.
APPEAL DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.